ITEMID: 001-108681
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: BUTAN AND DRAGOMIR v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Ján Šikuta;Josep Casadevall;Mihai Poalelungi;Nona Tsotsoria
TEXT: The applicants, Mr Traian Nicolae Butan and Mrs Constanţa Dragomir, are Romanian nationals who were born in 1977 and 1946 respectively and live in Bucuresti. The first applicant is the son of the second applicant. The Romanian Government (“the Government”) were represented by their Agent, Mr Răzvan-Horaţiu Radu, of the Ministry of Foreign Affairs.
1. On 15 May 2006 the applicants lodged an application with the Court (application no. 40067/06) against Romania under Article 34 of the Convention. They alleged that Articles 3, 6 § 1, 8, 13, 14 and Article 1 of Protocol No. 1 to the Convention had been violated as a result of the non-enforcement of a final judgment of 22 November 2005 obliging the local water supply company to conclude a contract for water supply with the second applicant, distinctive than the one concluded with the association of all landlords living in the same building.
2. In a judgment of 14 February 2008 the Court analysed all the complaints raised by the applicants only under Article 6 § 1 and held that there had been a violation of this article due to the non-enforcement of the final judgment in the applicants’ favour. As to the application of Article 41, the Court ordered the Romanian Government to pay the applicants jointly 10,000 euros in respect of pecuniary and non-pecuniary damages.
On 21 August 2008 the Romanian Government paid the damages as ordered by the Court.
At their 1100th meeting held on 30 November 2010, the Deputies decided to postpone the examination of this case at their next meeting in view of the fact that bilateral contacts were under way in order to assess new information received from the Government on the issue of the continuing non-enforcement of the domestic court judgment of 22 November 2005. The adoption of a resolution is still pending in this case.
4. The facts of the case, as submitted by the parties, may be summarised as follows.
5. Following the adoption of the Court’s judgment of 14 February 2008, the water supply company sent several letters to the applicants expressing its willingness to conclude a contract with them. Hence, by letters sent on 21 February, 3 March, 14 April and 3 June 2008, the company informed the applicants that in order to conclude a distinctive water supply contract a new branching was necessary with the purpose to separate the supply to their apartment from the common supply of the entire building. On two occasions, on 28 February and 9 April 2008, representatives of the water supply company came to the applicants’ building in order to perform the necessary works but did not find them at home.
6. By a letter of 7 March 2008 addressed to the water supply company the applicants expressed their disagreement for the construction of a separate branching invoking both the domestic judgment as well as the Court’s judgment which made no express order in this respect.
7. According to the parties’ submissions, the judgment of 22 November 2005 remained non-enforced to date.
8. The relevant domestic law concerning the execution of final judgments, namely excerpts of the Civil Procedure Code and Law no. 188/2000 on the powers and functions of bailiffs, is summed up in the Court’s judgment in the case of Topciov v. Romania ((dec.), no. 17369/02, 15 June 2006).
